DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 September 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al (2008/0146916) in view of Reddy et al (2005/0096522) and further in view of Ruijters et al (CN 101410060).
Regarding claim 34, Okerlund et al disclose a method for enhanced surgical navigation, comprising: 
receiving a data set of CT images of the branched luminal network, the CT data set of images including a marker proximate the target ([0027] – volume of data is acquired on the cardiac CT scanner 118; 490 – identifying landmark (marker) of probed vessel [0043]); 
generating a three-dimensional model of the branched luminal network based on the data set of CT images (image data segmented and processed for 3D model creation [0044]); 
generating a navigation path through the branched luminal network based on the three-dimensional model, the navigation path defining a route through the branched luminal network to the target; 
displaying the route to the target (510 displaying procedure planning image in response to position of applied probe [0043]; 3D model may include landmarks that can be used during medical planning [0023], [0024]); 
registering fluoroscopic data of tissue proximate the marker to the data set of CT images (fluoroscopy images blended with projection image [0033]); and 
creating a composite fluoroscopic image including: 
the fluoroscopic data ([0023]);
an object derived from the second data set of CT images ([0003] - detailed images of tissues, wherein the tissue is considered the object and the claim does not limit how the object is “derived”, [0043] – 3D views could be blended with projection image).
	Okerlund et al fail to explicitly disclose displaying the route through a representation of the branched luminal network for navigation to the target and creating a composite fluoroscopic image including: the representation of the branched luminal network.
	However, Reddy et al teach in the same medical field of endeavor, displaying a route through a representation of a branched luminal network for navigation to a target (shown in block 218, any automated computation of the best route is displayed in the model together with certain quantification data – [0041], display identified coronary sinus branches on 3D model – block 218, fig.2); and wherein a composite fluoroscopic image including: the representation of the branched luminal network (3D renderings and axial images are saved and registered with the projection image on the fluoroscopy system – [0045]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the route of Okerlund et al (planning procedure using imaging and 3D modeling – [0024]) with displaying a route through a representation of a branched luminal network for navigation to a target of Reddy et al as it would provide enhanced planning and visualizations for procedures as set forth in Reddy et al.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite fluoroscopic image as disclosed by Okerlund et al with including the representation of the branched luminal network as it would provide well-known and conventional registration techniques to provide a real-time 3D visualization with optimal placement data.
Okerlund et al as modified by Reddy et al fail to explicitly disclose the combination of creating a composite fluoroscopic image including: fluoroscopic data, an object derived from the data set of CT images and the representation of the branched luminal network.
However, Ruijters et al teach in the same medical field of endeavor, creating a composite fluoroscopic image (abstract – combining CT, 3D RA and real-time 2D fluoroscopy) including: the fluoroscopic data (abstract- real-time 2D fluoroscopy); an object derived from the CT images (abstract - 3D image of a patient including soft tissue, soft tissue is considered the object as disclosed, as an example, in the specification, claim 7 – 3D image is a CT image); and a representation of the branched luminal network (abstract – 3D image of the blood vessel structure of the patient, claim 10 – second dataset is a CT image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite fluoroscopic image including fluoroscopic data and an object derived from the second data set of CT images with a representation of the branched luminal network derived from the CT images of Ruijters et al and as modified by the representation of the branched luminal network and composite fluoroscopic image including the representation of the branched luminal network Reddy et al as it would provide optimized using a variety of well-known and conventional data to enhance visualization for surgical navigation (Ruijters et al – abstract).  
Regarding claim 35, Okerlund et al disclose wherein registering fluoroscopic data of tissue proximate the marker to the data set of CT images includes registering the fluoroscopic data to the data set of CT images based on a position and orientation of the marker ([0033]).
Regarding claim 36, Okerlund et al disclose wherein the marker includes a plurality of markers (different anatomical landmarks, geometric markers, [0031]; claim 3).
Regarding claim 37, Okerlund et al disclose wherein the marker includes a portion of a medical tool positioned proximate the target (catheter inserted into the coronary sinus and then a landmark [0043]).
Regarding claim 39, Okerlund et al disclose a method for enhanced surgical navigation, comprising: 
receiving a data set of CT images of the branched luminal network ([0027] – volume of data is acquired on the cardiac CT scanner 118; 490 – identifying landmark (marker) of probed vessel [0043]); 
generating a three-dimensional model of the branched luminal network based on the second data set of CT images (image data segmented and processed for 3D model creation [0044]); 
generating a navigation path through the branched luminal network based on the three-dimensional model, the navigation path defining a route through the branched luminal network to the target; 
displaying the route for navigation of a medical tool to the target (510 displaying procedure planning image in response to position of applied probe [0043]; 3D model may include landmarks that can be used during medical planning [0023]); 
registering fluoroscopic data of tissue proximate the marker to the data set of CT images based on a position and orientation of the medical tool within the fluoroscopic images (fluoroscopy images blended with projection image [0033]); and 
creating a composite fluoroscopic image including: 
the fluoroscopic data ([0023]);
an object derived from the second data set of CT images ([0003] - detailed images of tissues, wherein the tissue is considered the object and the claim does not limit how the object is “derived”, [0043] – 3D views could be blended with projection image);
the medical tool ([0043] - current catheter location); and
the route defined by the navigation path ([0043] - real-time navigation through the vessel, projection onto and combined with 3D fluoroscopy).
Okerlund et al fail to explicitly disclose displaying the route through a representation of the branched luminal network for navigation to the target and creating a composite fluoroscopic image including: the representation of the branched luminal network.
However, Reddy et al teach in the same medical field of endeavor, displaying a route through a representation of a branched luminal network for navigation to a target (shown in block 218, any automated computation of the best route is displayed in the model together with certain quantification data – [0041], display identified coronary sinus branches on 3D model – block 218, fig.2); and wherein a composite fluoroscopic image including: the representation of the branched luminal network (3D renderings and axial images are saved and registered with the projection image on the fluoroscopy system – [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the route of Okerlund et al (planning procedure using imaging and 3D modeling – [0024]) with displaying a route through a representation of a branched luminal network for navigation to a target of Reddy et al as it would provide enhanced planning and visualizations for procedures as set forth in Reddy et al.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite fluoroscopic image as disclosed by Okerlund et al with including the representation of the branched luminal network as it would provide well-known and conventional registration techniques to provide a real-time 3D visualization with optimal placement data.
Okerlund et al as modified by Reddy et al fail to explicitly disclose the combination of creating a composite fluoroscopic image including: fluoroscopic data, an object derived from the data set of CT images and the representation of the branched luminal network.
However, Ruijters et al teach in the same medical field of endeavor, creating a composite fluoroscopic image (abstract – combining CT, 3D RA and real-time 2D fluoroscopy) including: the fluoroscopic data (abstract- real-time 2D fluoroscopy); an object derived from the CT images (abstract - 3D image of a patient including soft tissue, soft tissue is considered the object as disclosed, as an example, in the specification, claim 7 – 3D image is a CT image); and a representation of the branched luminal network (abstract – 3D image of the blood vessel structure of the patient, claim 10 – second dataset is a CT image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the composite fluoroscopic image including fluoroscopic data and an object derived from the second data set of CT images with a representation of the branched luminal network derived from the CT images of Ruijters et al and as modified by the representation of the branched luminal network and composite fluoroscopic image including the representation of the branched luminal network Reddy et al as it would provide optimized using a variety of well-known and conventional data to enhance visualization for surgical navigation (Ruijters et al – abstract).  
Claims 38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okerlund et al (2008/0146916) in view of Reddy et al (2005/0096522) and further in view of Ruijters et al (CN 101410060) as applied to claim 34 and 39 above, and further in view of Spahn (2011/0038458).
Regarding claims 38 and 40, Okerlund et al as modified by Reddy et al and Ruijters et al disclose the invention as claimed and discussed above, but fail to explicitly disclose acquiring a second fluoroscopic data set and determining a three-dimensional position from said data set; and registering a series of fluoroscopic images to the data set of CT images.
However, Spahn teaches in the same medical field of endeavor, acquiring a second fluoroscopic data set of tissue proximate the marker (wire, catheter, coil) from an imaging device ([0031]-[0034]); and determining whether a three-dimensional position of the positioned medical instrument relative to the target is correct based on an analysis of the second fluoroscopic data set ([0014];[0031]); and registering a series of fluoroscopic images to the data set of images ([0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluoroscopic data and CT image data of Okerlund et al as modified by Reddy et al and Ruijters et al with a second fluoroscopic data set and determining whether a three-dimensional position of the medical instrument is correct and registering the data as it would provide improved visibility of catheter in all available images as set forth in Spahn.
Allowable Subject Matter
Claims 21-33 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 34-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793